Montgomery, J.
Defendant in this case relied upon a judgment rendered by a justice of the peace. The docket entry showed that the cause was adjourned for six days, without stating the place to which the same was adjourned. The case is ruled by Waldron v. Palmer, 104 Mich. 556. It is sought to distinguish this case from that, on the ground that in the present case the defendant in the case before the justice understood that the case was to be heard at the office of the justice. It is sufficient to say that, although the court assumed this to be the' fact, no proof was offered to show it. We do not mean to intimate that the docket entry could be supplemented in a jurisdictional matter by such proof, if offered.
The judgment is affirmed.
Grant, Hooker, and Moore, JJ., concurred. Long, O. J., did not sit.